DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-28 are allowed.
3.	The following is an examiner's statement of reasons for allowance: 
After completing a thorough search of independent claims 1, 9, and 20, the closest reference to Chang-Hasnain et al. (Pub No. 20110280269) disclose the high contrast grating integrated VCSEL using ion implantation. But none of the searched prior arts alone or in combination discloses the claimed invention having the recited limitations of independent claims 1, 9, and 20.
Regarding claim 1,
None of the cited prior arts discloses the claimed structural combination of independent claim 1, in particular having the limitation of “an index guide in said inner mode confinement region between said cavity spacer region and said upper mirror or said lower mirror; wherein said index guide and said outer current blocking region each comprise a lower epitaxial material layer and an upper epitaxial material layer thereon with an epitaxial interface region in between, wherein said index guide comprises an impurity at concentration larger than said impurity in said outer current blocking layer; and wherein at least a top surface of said lower material layer comprises an Al-comprising material in said interface region throughout a full area of an active part of said vertical light source”.
Regarding claim 9,
None of the cited prior arts discloses the claimed structural combination of independent claim 9, in particular having the limitation of “said partial vertical resonant cavity further comprising a lower material layer providing at least a portion of a top mirror for said vertical resonant cavity and at least one layer intended to be patterned to form an inner mode confinement region within an outer current blocking portion having an epitaxial interface region in between, wherein said intended to be patterned-layer is intended for later removal; wherein at least one said layer intended to be patterned comprises an impurity; and wherein a top surface of said lower material layer comprises an Al- comprising material in said interface region throughout a full area of an active part of said partial vertical cavity light source”.
Regarding claim 20,
None of the cited prior arts discloses the claimed method of independent claim 20, in particular having the method of “wherein at least one epitaxial terminating layer over said cavity spacer region comprises an impurity; a lower material layer that forms an epitaxial interface region with said terminating layer, wherein at least a top surface of said lower material layer that adjoins said terminating layer comprises an Al-comprising material along said interface region; patterning said terminating layer to define at least one region intended to form index confining regions such that said terminating layer remains covering at least within said region intended to form said index confining regions; 34 SDPH-33835-Dforming at least one current blocking portion for providing at least one outer current blocking region; placing said patterned partial vertical cavity light source into an epitaxial growth system, and then: thermal annealing to remove said terminating layers such that at least said top surface of said lower material layer that is Al-bearing in at least one area of said partial vertical cavity light source intended to form a full area of an active part of said partial vertical light source is exposed to an epitaxial growth ambient, and epitaxial growing to deposit at least one epitaxial upper material layer on said lower material layer, wherein said upper material layer and said lower material layer comprises an Al-bearing material in at least said top surface of said lower material layer at said interface region.”.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828